Citation Nr: 1111116	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-18 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for a chronic right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  His military records reflect that he served in the Republic of Vietnam as an infantryman in the United States Army.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision denied service connection for hepatitis C, a right shoulder disorder, and a right knee disorder.  The September 2008 rating decision also granted service connection for PTSD and assigned a 10 percent disability evaluation effective from January 16, 2008.  

During the pendency of the appeal, a rating decision dated in March 2009 increased the Veteran's disability evaluation for PTSD to 30 percent effective from January 16, 2008.  However, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).

A hearing was held on January 11, 2011, in Wichita, Kansas, before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issue of entitlement to service connection for a right knee disorder will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's PTSD is productive of occupational and social impairment with reduced reliability and productivity, but is not manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  The Veteran has not been shown to have hepatitis C that is related to his military service.

4.  The Veteran has not been shown to have a right shoulder disorder that is related to his military service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria for a 50 percent disability evaluation for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code 9411 (2010).

2.  Hepatitis C was not incurred in active service. 38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  A right shoulder disorder was not incurred in active service. 38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the Veteran's claim for a higher initial evaluation, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for his PTSD.

With respect to the claims for service connection for hepatitis C and a right shoulder disorder, the RO did provide the appellant with notice in January 2008 and May 2008, prior to the initial decision on the claims in September 2008.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  In this regard, the January 2008 and May 2008 letter informed the Veteran about the information and evidence that is necessary to substantiate his claims for service connection and of the division of responsibilities in obtaining such evidence.  The letters also informed him that a disability rating was assigned when a disability was determined to be service-connected and that such a rating could be changed if there were changes in his condition.  The letters further explained how disability ratings and effective dates were determined.

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  He was also provided the opportunity to testify at a hearing before the Board.

The Veteran has not otherwise indicated that there is additional evidence relevant to the issues of entitlement to a higher initial evaluation for PTSD or to service connection for hepatitis C and a right shoulder disorder.  The Board notes that the Veteran and his representative have been provided with ample opportunity to submit additional evidence in support of the claims and that neither the Veteran nor his representative have indicated that there are any outstanding, relevant, medical records or any other pertinent evidence that must be considered in this current appeal with respect to the issues decided herein.  

In addition, the Veteran was afforded a VA PTSD examination in August 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2008 VA examination obtained in this case is adequate, as it is predicated on a review of the claims file and all pertinent evidence of record as well as on a mental status examination and fully addresses the rating criteria that are relevant to rating the disability in this case. 

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of entitlement to a higher initial evaluation for PTSD has been met. 38 C.F.R. § 3.159(c)(4).

The Board does acknowledge that the Veteran has not been provided VA examinations in connection with his claims for service connection for hepatitis C and a right shoulder disorder.  Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service- connected disability. 38 C.F.R. § 3.159(c)(4).

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

However, a VA examination is unnecessary to decide the claims for service connection for hepatitis C and a right shoulder disorder because such an examination would not provide any more information than is already associated with the claims file.  As will be discussed below, the Veteran has not been shown to have an event, disease, or injury in service to which a current diagnosis could be related.  His service treatment records are negative for any complaints, treatment, or diagnosis of hepatitis C and a right shoulder disorder, and the record contains no probative evidence that demonstrates otherwise.  The Board, as finder of fact, also finds in the decision below that the Veteran's lay statements regarding the alleged events and injuries in service are not credible.  Therefore, because there is no event, injury, or disease in service or a service-connected disability to which a current disorder could be related, the Board finds that a VA examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an inservice event, injury, or disease).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC, which informed them of the laws and regulations relevant to the Veteran's claims.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


I.  Higher Initial Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The Veteran is currently assigned a 30 percent disability evaluation for his PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that diagnostic code, a 30 percent evaluation is contemplated when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. Id.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2010).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2010).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file with respect to the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the private and VA psychiatric counseling and treatment records, including reports of VA psychiatric examinations and assessments conducted in August 2008, October 2008, and February 2009, and the oral testimony of the Veteran at his January 2011 hearing before the Board show that his PTSD is manifested by occupational and social impairment with reduced reliability and productivity and difficulty adapting to stressful circumstances due to impaired sleep, daily intrusive thoughts and memory flashbacks relating to in-service combat experiences with exaggerated startle response (described as being "jumpy"), occasional panic attacks, impairment of short-term memory, impaired judgment, and disturbances of motivation and mood, with difficulty in establishing and maintaining effective work and social relationships that result in general but not total social isolation.    

The evidence shows that the Veteran has been married and divorced three times, but now lives alone and is estranged from his daughters from his prior marriages.  He admitted to having no friends and being socially withdrawn and uninterested in socializing with others or participating in any social events or activities, although he indicated that he belonged to a church.  He was not employed and stated that he did not believe he could hold a job given the state of his psychiatric disability.  However, clinical records indicate that he was employed full-time as a laborer and welder until February 2008 at which time he was laid off from his employment as a welder and afterwards he did volunteer work for his church.  The Veteran holds a high school equivalency diploma, and as previously noted, possesses vocational skills as a welder.  Although he admitted to a history of driving offenses due to impairment from alcohol use, he does possess a driver's license and basic skills in operating a motor vehicle.

The Veteran's clinical records show that he was prescribed a regular regimen of psychotropic medication to treat his psychiatric symptoms and help improve his sleep, although he reported that he experienced frequent stressor-related nightmares with associated disturbed sleep.  Mental status examinations consistently demonstrate that he did not display any evidence of psychosis, actual auditory or visual hallucinations (although he reported seeing occasional peripheral shadows in the corner of his eye), paranoia, or a thought disorder.  He also denied having any suicidal or homicidal ideation.  He was alert and oriented and appeared punctually for his appointments.  His appearance was neat, clean, and well-groomed, and he was casually dressed.  He was calm and cooperative with the examiners and displayed good eye contact.  His thoughts were organized, logical, and goal-directed, and his speech was clear, normal, and coherent.  His insight and judgment were intact, and he was deemed to be competent to handle his financial affairs.  He was also able to feed and dress himself and perform the basic daily activities of living, including maintaining his home and personal hygiene and operating a vehicle.  

The Veteran's mood and affect during examinations was anxious and depressed and was reportedly worse during stressful circumstances.  The records reflect that the Veteran called his VA therapists on the telephone in April 2008 to be counseled during a panic attack, and at his January 2011 hearing, he testified that, although panic attacks were not a regular occurrence, he was obsessed with having control over his situation and indicated that a panic attack could ensue if he felt that he was not sufficiently in control of his circumstances.  

The Veteran's Global Assessment of Functioning (GAF) score was 45 during counseling in January 2008 and March 2008, but thereafter his GAF score ranged primarily from 55 to 60.  A GAF score ranging 41 to 50 is contemplated for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning. See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, of the American Psychiatric Association in the rating schedule).

The Board has considered the aforementioned evidence and concludes that the psychiatric symptomatology associated with the Veteran's PTSD more closely approximates the criteria for a 50 percent evaluation under Diagnostic Code 9411.  See 38 C.F.R. § 4.7.  The clinical evidence indicates that the Veteran experiences occasional panic attacks, but his primary psychiatric manifestations are short-term memory impairment, depression and anxiety, memory flashbacks, and disturbed sleep with nightmares, which necessitates regular pharmacotherapy and counseling and contributes to his general social isolation with reduced reliability and productivity and difficulty adapting to stressful circumstances.  However, he is otherwise alert and oriented and is not entirely unable to effectively function in a social and occupational situation, despite his preference for isolation from the community, as he was employed on a full-time basis as a welder until being laid off in February 2008, after which he volunteered for his church.  The clinical evidence shows that he is able to maintain his personal hygiene, tend to his daily activities of living, and is competent to handle his own funds.  The clinical evidence does not demonstrate any psychotic behavior or propensity towards being a danger to himself or others.  Notwithstanding his social impairment due to PTSD, he is otherwise demonstrably able to communicate effectively with others.  

While the Board finds that the Veteran has met the criteria for a 50 percent evaluation for his service-connected psychiatric disorder, the clinical evidence does not otherwise demonstrate that the Veteran's PTSD is manifested by symptomatology that more closely approximates the criteria for a 70 percent evaluation under Diagnostic Code 9411, with such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  The only symptom that approaches the criteria contemplated in a 70 percent rating is his difficulty in adapting to stressful circumstances (including work or a work-like setting), due to his self-stated need to be in control of his.  As previously noted, he has normal speech and orientation, only occasional panic attacks, no suicidal ideation, and appropriate appearance and hygiene.  As such, the Veteran has not been shown to have met the criteria for a 70 percent disability evaluation.

In view of the foregoing discussion, the Board finds that the overall disability picture presented by the Veteran's testimony and the objective clinical evidence demonstrates that the psychiatric symptomatology attributable to his PTSD more nearly approximates the criteria for a 50 percent rating, but not for a 70 percent rating.  Resolving any doubt in the Veteran's favor, the Board finds that a 50 percent disability evaluation is warranted for his service-connected PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).


A.  Hepatitis C

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hepatitis C.  His service treatment records are negative for any complaints, treatment, or diagnosis of such a disorder or pertinent symptomatology.  In fact, the Veteran denied having a medical history of any liver disease (yellow jaundice and infectious hepatitis) in February 1970, and his April 1970 separation examination did not reveal any pertinent abnormalities.  He also specifically denied having a medical history of liver trouble and jaundice during the latter examination.

Moreover, the medical evidence of record does not show that the Veteran sought any treatment immediately following his separation from service or for many years thereafter.  In fact, hepatitis C was not diagnosed until October 2007 when he was tested for the disease because of his reported history of polysubstance abuse with needle sharing.  Therefore, the Board finds that hepatitis C did not manifest in service or for many years thereafter.

With regard to the decades-long evidentiary gap in this case between active service and the earliest manifestations of hepatitis C, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In addition to the lack of evidence showing that hepatitis C manifested during service or within close proximity thereto, the medical evidence of record does not link any current diagnosis to the Veteran's military service.  As noted above, the record shows that there were no complaints, treatment, or diagnosis of such a disorder in service.  As such, there is no injury, disease, or event to which a current disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

The Board does acknowledge the Veteran's statements and testimony that he was exposed to blood from other servicemembers and that such exposure caused his hepatitis C.  The Board notes that the Veteran is competent to report his experience in service.  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Nevertheless, as a lay person, the Veteran is not competent to render an medical opinion that the blood to which he was exposed was actually contaminated with hepatitis C, as such a statement involves medical knowledge and a clinical diagnosis.  Similarly, he is not competent to present a medical opinion relating his current hepatitis C diagnosis to such exposure.  Thus, his statements in this regard are entitled to no probative weight. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Moreover, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The claims file contains contradictory written and oral statements from the Veteran (recorded in his oral hearing testimony, medical treatment notes, and statements submitted by him in support of his claim) regarding his history of intravenous drug use.  In some statements, he denies ever having used intravenous drugs, while at other times, he admits to having experimented with them in the 1970s and sharing needles.  On other occasions, he admits to the use of intravenous drugs, but asserts that the needles he used were "clean" and that it was not possible for him to have contracted hepatitis C from them.  The Board finds it significant that the Veteran initially admitted to his treating physician in October 2007 that he had used intravenous drugs and shared needles, as it was a statement presented for purposes of receiving medical treatment rather than in connection with a claim for benefits. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [personal interest may affect the credibility of testimony].  Therefore, the Board finds that the reported history by the Veteran is not credible.  

Based on the foregoing, there is no medical evidence showing that hepatitis C manifested in service or is otherwise related thereto.  Nor is there any competent evidence showing that the Veteran was exposed to hepatitis C during his military service.  Moreover, the Veteran himself has provided evidence of a risk factor, namely intravenous drug use, following his separation from service.  Therefore, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hepatitis C.

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for hepatitis C is not warranted.


B.  Right Shoulder Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a right shoulder disorder.  His service treatment records are negative for any complaints, treatment, or diagnosis of such a disorder.  In fact, his April 1970 separation examination found his upper extremities to be normal, and he denied having a medical history of a painful or "trick" shoulder.  At the time of his military discharge in May 1970, the Veteran affirmed that there was no change in his medical condition since April 1970.  

Moreover, the medical evidence of record does not show that the Veteran sought any treatment immediately following his separation from service or for many years thereafter.  The Board finds this gap in time significant, and, as noted above, it weighs against the existence of a link between current right shoulder disorder and his time in service. Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Therefore, the Board finds that a right shoulder disorder did not manifest during service or for many years thereafter.

In addition to the lack of evidence showing that a right shoulder disorder manifested during active duty service or within close proximity thereto, the medical evidence of record does not link any current diagnosis to the Veteran's military service.  As noted above, the record shows that there were no complaints, treatment, or diagnosis of such a disorder in service.  As such, there is no injury, disease, or event to which a current disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

Moreover, the Veteran's post-service medical records first show treatment for right shoulder complaints in May 2006 with diagnoses of arthralgia and right shoulder strain.  A subsequent October 2007 VA treatment report indicates that the Veteran reported a history of right shoulder pain from a job-related injury that occurred approximately one year earlier.  Thus, it appears that there may have been a post-service injury that caused his current disorder.

The Board does acknowledge the Veteran's statements that he injured his right shoulder during service as a result from the recoil of firing an M-79 grenade launcher.  The Board notes that the Veteran is competent to report his experience and symptoms in service.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that he injured his right shoulder in service.  However, this history is not supported by any credible evidence and is of limited probative value.  His allegations are inconsistent with the contemporaneous record.  Specifically, there is no documentation showing that he actually injured his right shoulder.   As previously noted, his service treatment records are entirely negative for any complaints, treatment, or diagnosis of a right shoulder disorder, despite seeking treatment for other disorders during service.  Indeed, his April 1970 separation examination found his upper extremities to be normal, and he specifically denied having a medical history of a painful shoulder.  As such, there is affirmative evidence actually showing that he did not have right shoulder problems in service.

In addition, the Veteran did not seek treatment for his right shoulder for many years following his period of service.  Indeed, VA medical records show that he first sought treatment for his right shoulder following a post-service injury.   

Thus, the Veteran's claims that he had injured his right shoulder and developed a chronic disorder in service are not supported by the contemporaneous evidence of record.  The Board finds the contemporaneous evidence to be more probative and credible than the Veteran's current assertions.  Contemporaneous evidence has greater probative value than history as reported by the Veteran. See Curry v. Brown, 7 Vet. App. 59, 68 (1994). 

Moreover, the Veteran has made inconsistent statements regarding the onset of his right shoulder disorder.  He has asserted that he injured his right shoulder in service.  However, as previously noted, VA treatment records noted that he began having right shoulder pain following an injury in 2006.  The Veteran also admitted at his January 2011 hearing before the Board that he was not hurt badly enough in service to seek medical treatment at the time and that he was unsure of the time of onset of his right shoulder disorder.  Therefore, the Board finds that the Veteran's reported history is not credible.

Based on the foregoing, the Board finds that a right shoulder disorder did not manifest in service, and there is no competent and credible evidence of an injury in service to which a current disorder could be related.  Indeed, there was appears to have been a post-service injury after which he began experiencing his current right shoulder symptoms.  Therefore, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right shoulder disorder.

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a right shoulder disorder is not warranted.


ORDER

Subject to the provision governing the award of monetary benefits, a 50 percent disability evaluation is granted for PTSD.   

Service connection for a right shoulder disorder is denied.

Service connection for hepatitis C is denied.


REMAND

As discussed above, the law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, VA medical records dated in January 1980 indicate that the Veteran underwent a right medial meniscectomy for treatment of right knee pain, swelling, joint locking, crepitus, and instability.  More recent medical evidence also shows that he has been treated for complaints of right knee pain.  

In written and oral testimony in support of his claim, the Veteran has asserted that he was treated by VA for a right knee disorder in approximately 1985.  According to his statements, he was informed by his treating physician at that time that the right knee disorder was the type that took from 10 to 15 years to develop after its initial manifestation.  The Veteran has contended that this medical opinion would place the onset of his current right knee disorder within or proximate to his period of service.  However, such records are not associated with the evidence.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to obtain such records. 38 C.F.R. § 3.159(c) (2010).  Therefore, the RO should attempt to obtain and associate with the claims file any and all VA treatment records pertaining to a right knee disorder.

The Board also notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a right knee disorder. In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

The Veteran has contended that he currently has a right knee disorder that was incurred as a result of the physical stresses and strains placed on his right knee from the rigors of service in Vietnam.  In particular, he has asserted that he moved on foot for considerable distances while carrying a heavy radio telephone and was weighed down with weapons, ammunition, and field equipment.  The Board notes that the Veteran is competent to provide lay testimony regarding his symptoms and experiences in service.  

Nevertheless, the evidence of record does not include a medical opinion addressing whether the Veteran has a current disorder related to his reported experiences in service.  Therefore, the Board finds that a VA examination and medical opinion are necessary for the purpose of determining the nature and etiology of any right knee disorder that may be present.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1. The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a right knee disorder.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

A specific request should be made for VA medical records dated in 1985.

If the RO is unable to obtain any records identified as relevant by the Veteran, it should state the reasons why such records were unobtainable.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

It should be noted that the Veteran has contended that he currently has a right knee disorder that was incurred as a result of the physical stresses and strains placed on his right knee from the rigors of service in Vietnam.  In particular, he has asserted that he moved on foot for considerable distances while carrying a heavy radio telephone and was weighed down with weapons, ammunition, and field equipment.  

The examiner should identify all current right knee disorders.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's military service, including the physical stress and strains from his duties.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After the above development has been completed, the RO should review the claims file to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development.  

4.  Thereafter, the RO should readjudicate the Veteran's claim of entitlement to service connection for a right knee disorder.  If the claim sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


